DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2012/122163).
As to claim 1, Zhang et al. discloses a method for forming a microneedle device (see abstract323). The method comprising providing a microneedle array having a substrate and a microneedle (see Fig. 1 and Fig. 2; page 19, lines 20-22); mixing a physiologically active substance (polypeptides, proteins, see page 11, lines 9-11), arginine (page 10, lines 18-25 and page 12, line 30) , and glycerin (see page 14, lines 6-8) to obtain a coating composition; coating the microneedle with the coating composition (see page 21, lines 3-30) and drying the coating composition to form a coating layer on the microneedle (see page 23, line 89). 
As to claim 11, Zhang et al. states the composition could comprise of an acid such as citric acid (see page 13, lines 12-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2012/122163).
The teachings of Zhang et al as applied to claims 10 and 11 are as stated above. 
Zhang et al. fails to teach the coating is dried until the mass of arginine reaches 0.06 to 0.85 fold of the mass of the physiologically active substance and the mass of glycerin reaches 40% or less relative to the mass of the whole coating layer as required by claims 12 and 13.
Zhang et al. does state the microneedle array is coated until a constant weight is achieved indicating that the volatile carrier is removed. Zhang et al. further states the desire to keep the solid contents of the layer to a specific percentage (see page 11 and page 15) and the amount of the excipients are determined by the solids content. It would have been obvious to one having ordinary skill in the art to ensure the dried layer has the claimed range of arginine and glycerin through routine experimentation in order to optimize the coating characteristics and achieve the desired total solids in the coating. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715